Coleman, J.,
concurring:
There is no doubt but that it was the intention of the legislature, by the act of 1917, to repeal that portion of the act of 1915 which provided for the setting aside of a certain portion of the revenue collected from property within the city of Reno as a fund to pay for the construction of a sewage-disposal plant. The dissenting-opinion of the learned chief justice concedes as much. This much being conceded, it seems to me that the force of the argument presented in the dissenting opinion is lost. In other words, if, notwithstanding the policy of the state as to preventing the pollution of the public streams, the legislature repealed the provision in the act of 1915 providing for the creation of the fund for the construction of the sewage-disposal plant, why should that general policy enter into consideration in determining the force and effect of the portion of the amendatory act of 1917 which empowers the city to transfer the special fund to the general fund? The legislature, having decided to repeal that portion of the act of 1915 providing for the creation of a fund for a sewage-disposal plant, for reasons which no doubt seemed good to it, concluded to leave to the discretion' of the city what disposition should be made of the money theretofore raised and placed in the fund. This seems to me to have been the clear intention of the legislature.
The learned chief justice contends that the acts of 1915 and 1917 amending the charter of the city of Reno and the various general acts relative to the pollution of the public streams of the state are in pari materia, and should be read together. I cannot agree with this view. In my opinion they are not in pari materia. The acts dealing with the question of the pollution of the public streams relate to one general subject, while the acts amending the charter of the city of Reno pertain to another.